Exhibit 10.3
EXECUTION COPY
SIXTH AMENDMENT TO CREDIT AGREEMENT
          SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Sixth Amendment”), dated as
of October 30, 2009, by and among TRICO MARINE SERVICES, INC., a Delaware
corporation (the “Borrower”), TRICO MARINE ASSETS, INC., a Delaware corporation
(“Trico Assets”), as a Guarantor, and TRICO MARINE OPERATORS, INC., a Louisiana
corporation (“Trico Operators”), as a Guarantor, the Lenders party hereto (each,
a “Lender” and, collectively, the “Lenders”) and NORDEA BANK FINLAND PLC, NEW
YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”). Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.
WITNESSETH:
          WHEREAS, the Borrower, Trico Assets, Trico Operators, the Lenders from
time to time party thereto, and the Administrative Agent are parties to an
Amended and Restated Credit Agreement, dated as of August 29, 2008, and amended
by (i) the First Amendment to Credit Agreement, dated as of March 10, 2009,
(ii) the Second Amendment to Credit Agreement dated as of May 8, 2009, (iii) the
Third Amendment to Credit Agreement dated as of May 14, 2009, (iv) the Fourth
Amendment and Consent to Credit Agreement dated as of July 29, 2009 and (v) the
Fifth Amendment to Credit Agreement dated as of August 5, 2009 (the “Credit
Agreement”);
          WHEREAS, subject to the terms and conditions of this Sixth Amendment,
the parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;
          NOW, THEREFORE, it is agreed:
I. Amendments to Credit Agreement.
          1. The definition of “Consolidated EBITDA” appearing in Section 1 of
the Credit Agreement is amended by deleting the period at the end of such
definition and adding the following text in lieu thereof:
          “; provided, further, that the calculation of Consolidated EBITDA
shall exclude any and all non-cash gains and losses in connection with embedded
derivatives related to the Senior Notes.”.
          Notwithstanding anything to the contrary contained herein, the
amendment to the definition of “Consolidated EBITDA” set forth in this Section 1
shall apply retroactively as of September 30, 2009.
          2. The definition of “Maturity Date” appearing in Section 1 of the
Credit Agreement is hereby amended by deleting the text “July 15, 2010”
appearing therein and inserting the text “December 31, 2011” in lieu thereof.

 



--------------------------------------------------------------------------------



 



          3. The definition of “Mortgaged Vessels” appearing in Section 1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     “Mortgaged Vessels” shall mean, at any time, each Collateral Vessel and
each Additional Collateral Vessel which is subject to a first priority perfected
Vessel Mortgage at such time. On the Sixth Amendment Effective Date, Mortgaged
Vessels are the Vessels set forth in Schedules XIV and XVIII hereto.”.
          4. The definition of “Multiple Asset Sale Proceeds” is hereby amended
by deleting the text “Section 4.03(f)” appearing therein and inserting the text
“Section 4.03(g)” in lieu thereof.
          5. The definition of “Multiple Asset Sale Threshold” is hereby amended
by deleting the text “Section 4.03(f)” appearing therein and inserting the text
“Section 4.03(g)” in lieu thereof.
          6. The definition of “Single Asset Sale Proceeds” is hereby amended by
deleting the text “Section 4.03(e)” appearing therein and inserting the text
“Section 4.03(f)” in lieu thereof.
          7. Section 3.02 is hereby amended by deleting the text “$10,000,000”
appearing in subclause (i) thereof and inserting the text “$5,000,000” in lieu
thereof.
          8. Section 4.01(c) is hereby amended by deleting the text “1/4”
appearing in the fourth line therein and inserting the text “1/8” in lieu
thereof.
          9. Section 4.01 is hereby further amended by adding the following text
as new clause (g):
     “(g) The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender which is a Non-Defaulting Lender a utilization fee
(the “Utilization Fee”), in Dollars, for each day that the Aggregate Exposure
exceeds 50% of the Total Commitment computed at a rate per annum equal to 3% on
the Aggregate Exposure on such day. The accrued Utilization Fee shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the date upon
which the Total Commitment is terminated.”.
          10. Section 2.09 is hereby amended in its entirety to read as follows:
     “2.09 Interest Periods. At the time the Borrower gives any Notice of
Borrowing in respect of the making of any Eurodollar Loan (in the case of the
initial Interest Period applicable thereto) or prior to 11:00 a.m. (New York
time) on the third Business Day prior to the expiration of an Interest Period
applicable to such Eurodollar Loan (in the case of any subsequent Interest
Period), the Borrower shall have the right to elect, by giving the
Administrative Agent notice thereof, the interest period (each an “Interest
Period”) applicable to such Eurodollar Loan, which Interest Period shall, at the
option of the Borrower, be a three- or six-month period or such other period as
may be agreed by the Lenders (it being understood, however, that during the
three-month period preceding the Maturity Date the Borrower, with the consent of
the Administrative Agent, may select

2



--------------------------------------------------------------------------------



 



an Interest Period of less than three months so long as such Interest Period
ends no later than the Maturity Date); provided that:
     (i) all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;
     (ii) the initial Interest Period for any Eurodollar Loan shall commence on
the date of Borrowing of such Revolving Loan and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day
immediately following the day on which the immediately preceding Interest Period
applicable thereto expires;
     (iii) if any Interest Period relating to a Eurodollar Loan begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month;
     (iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Eurodollar Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;
     (v) no Interest Period longer than three months may be selected at any time
when an Event of Default is then in existence;
     (vi) no Interest Period in respect of any Borrowing shall be selected which
extends beyond the Maturity Date; and
     (vii) the selection of Interest Periods shall be subject to the provisions
of Section 2.02.
          If by 11:00 a.m. (New York time) on the third Business Day preceding
the expiration of any Interest Period applicable to a Borrowing of Eurodollar
Loans, the Borrower has failed to elect a new Interest Period to be applicable
to such Revolving Loans as provided above, the Borrower shall be deemed to have
elected a one month Interest Period to be applicable to such Revolving Loans
effective as of the expiration date of such current Interest Period.”.
          11. Section 4.03 is hereby amended and restated in its entirety to
read as follows:
          “4.03 Mandatory Reduction of Commitments.
     (a) In addition to any other mandatory commitment reductions pursuant to
this Section 4.03, the Total Commitment (and the Revolving Loan Commitment of
each Lender) shall terminate in its entirety on the Maturity Date.

3



--------------------------------------------------------------------------------



 



     (b) On each Scheduled Commitment Reduction Date, the Total Commitment shall
be automatically reduced by an aggregate principal amount as is set forth
opposite each such Scheduled Commitment Reduction Date below (each such
reduction, as the same may be reduced as provided in Section 4.03(j), a
“Scheduled Commitment Reduction”):

              Amount of Total Commitment to be     reduced on the relevant
Scheduled Scheduled Commitment Reduction Date   Commitment Reduction Date
January 1, 2010
  $ 3,500,000  
April 1, 2010
  $ 3,500,000  
July 1, 2010
  $ 3,500,000  
October 1, 2010
  $ 3,500,000  
January 1, 2011
  $ 3,500,000  
April 1, 2011
  $ 3,500,000  
July 1, 2011
  $ 3,500,000  
October 1, 2011
  $ 3,500,000  
The Maturity Date
  The amount required to reduce the Total Commitment to zero

     (c) In addition to, but without duplication of, any other mandatory
repayments or commitment reductions required pursuant to this Section 4.03, on
(i) the Business Day of any Collateral Disposition (other than a Collateral
Disposition constituting an Event of Loss) involving a Mortgaged Vessel (other
than a Designated Mortgaged Vessel) and (ii) the earlier of (A) the date which
is 180 days following any Collateral Disposition constituting an Event of Loss
involving a Mortgaged Vessel (other than a Designated Mortgaged Vessel) and
(B) the date of receipt by the Borrower, any of its Subsidiaries or the
Administrative Agent of the insurance proceeds relating to such Event of Loss,
the Total Commitment shall be automatically reduced (without further action of
the Borrower being required) in an amount equal to the Total Commitment
multiplied by a fraction (A) the numerator of which is equal to the Appraised
Value (as determined in accordance with the most recent appraisal report
delivered to the Administrative Agent (or obtained by the Administrative Agent)
pursuant to Section 9.01(h)) of the Mortgaged Vessel or Mortgaged Vessels which
is or are the subject(s) of such Collateral Disposition

4



--------------------------------------------------------------------------------



 



(or which is/are owned by a Vessel Owning Subsidiary that is the subject of a
Collateral Disposition, as the case may be) and (B) the denominator of which is
equal to the Mortgaged Vessel Value (such value to exclude the Designated
Mortgaged Vessels), as determined in accordance with the most recent appraisal
reports delivered to the Administrative Agent (or obtained by the Administrative
Agent) pursuant to Section 9.01(h) before giving effect to such Collateral
Disposition).
     (d) In addition to, but without duplication of, any other mandatory
repayments or commitment reductions required pursuant to this Section 4.03, in
the event of any Collateral Disposition involving a Designated Mortgaged Vessel,
the Total Commitment shall be reduced by 50% (i) the Business Day of such
Collateral Disposition (other than a Collateral Disposition constituting an
Event of Loss) and (ii) the earlier of (A) the date which is 180 days following
such Collateral Disposition if such Collateral Disposition constitutes an Event
of Loss and (B) the date of receipt by the Borrower, any of its Subsidiaries or
the Administrative Agent of the insurance proceeds relating to such Collateral
Disposition.
     (e) In addition to, but without duplication of, any other mandatory
repayments or commitment reductions required pursuant to this Section 4.03, in
the event that both the Designated Mortgaged Vessels have been subject to
Collateral Dispositions, the Total Commitment shall be reduced to zero on
(i) the Business Day of the last such Collateral Disposition (other than a
Collateral Disposition constituting an Event of Loss) and (ii) the earlier of
(A) the date which is 180 days following the last such Collateral Disposition if
such Collateral Disposition constitutes an Event of Loss and (B) the date of
receipt by the Borrower, any of its Subsidiaries or the Administrative Agent of
the insurance proceeds relating to the last such Collateral Disposition which
constitutes an Event of Loss.
     (f) In addition to, but without duplication of Section 4.03(c) or any other
mandatory repayments or commitment reductions required pursuant to this
Section 4.03, on the day that the Borrower or any Subsidiary of the Borrower
consummates any single Asset Sale (other than the Asset Sale of a Designated
Mortgaged Vessel) resulting in gross cash proceeds to the Borrower of $5,000,000
or more, the Total Commitment shall be reduced by an amount equal to 50% of the
Net Cash Proceeds from such Asset Sale (the “Single Asset Sale Proceeds”);
provided that if a mandatory commitment reduction shall be required to be made
pursuant to both (i) Section 4.03(c) or (d) and (ii) this Section 4.03(f), then
the Total Commitment shall be reduced by an amount equal to the greater of the
amounts required to be used to reduce the Total Commitment under such Sections.
     (g) In addition to, but without duplication of any other mandatory
repayments or commitment reductions pursuant to this Section 4.03, on the day
that the Borrower or any Subsidiary of the Borrower consummates two or more
Eligible Asset Sales that result in gross cash proceeds to the Borrower in
excess of $10,000,000 (the “Multiple Asset Sale Threshold”), the Total
Commitment shall be reduced by an amount equal to 50% of the Net Cash Proceeds
from such Eligible Asset Sales (the “Multiple Asset Sale Proceeds”); provided,
however, that on each anniversary of the Third Amendment Effective Date,
$5,000,000 of Multiple Asset Sale Proceeds that have been received

5



--------------------------------------------------------------------------------



 



during the preceding 12 months shall be deducted from the cumulative total of
Multiple Asset Sale Proceeds for the purposes of determining whether the
Multiple Asset Sale Threshold is met; provided, further, that if a mandatory
commitment reduction shall be required to be made pursuant to both
(i) Section 4.03(c) or (d) and (ii) this Section 4.03(g), then the Total
Commitment shall be reduced by an amount equal to the greater of the amounts
required to be used to reduce the Total Commitment under such Sections.
     (h) In addition to, but without duplication of any other mandatory
repayments or commitment reduction pursuant to this Section 4.03, no later than
the later to occur of (i) the fifth Business Day following the day that the
Borrower or any Subsidiary of the Borrower receives Net Cash Proceeds from the
sale of the Northern Challenger, the Northern Clipper and/or the Northern Corona
and (ii) the fifth Business Day following the Sixth Amendment Effective Date,
the Total Commitment shall be reduced by the amount required to reduce the Total
Commitment to $25,000,000.
     (i) Each reduction to, or termination of, the Total Commitment pursuant to
this Section 4.03 shall be applied to proportionately reduce or terminate, as
the case may be, the Revolving Loan Commitment of each Lender.
     (j) Each reduction to, or termination of, the Total Commitment pursuant to
(x) Sections 4.02, 4.03(c), 4.03(d), 4.03(e), 4.03(f) or 4.03(g) hereof shall be
applied to reduce future Scheduled Commitment Reductions on a pro rata basis
(based on the then applicable amounts of such Scheduled Commitment Reductions)
and (y) Section 4.03(b) hereof shall be applied to reduce future Scheduled
Commitment Reductions in direct order of maturity.”.
          12. Section 5.02(a) is hereby amended by adding the following text
immediately following the final sentence of such clause:
     “The Borrower shall repay outstanding Revolving Loans or cash collateralize
Letters of Credit with the Net Cash Proceeds from the Collateral Disposition of
the Northern Challenger, the Northern Clipper and/or the Northern Corona in an
amount equal to 100% of the Net Cash Proceeds of any such Collateral
Disposition, which Net Cash Proceeds shall be applied on the later of (x) the
fifth Business Day following the Sixth Amendment Effective Date and (y) the
fifth Business Day following the date on which the Net Cash Proceeds are
received. The Borrower shall repay outstanding Revolving Loans or cash
collateralize Letters of Credit with (i) the Net Cash Proceeds received from
Collateral Dispositions of Mortgaged Vessels, (ii) Single Asset Sale Proceeds
and (iii) Multiple Asset Sale Proceeds, in each case on the first Business Day
following receipt of such proceeds.”.
          13. Section 9.14(a) is hereby amended in its entirety to read as
follows:
     “9.14 Flag of Mortgaged Vessels; Vessel Classifications. The Borrower will,
and will cause each of its Subsidiaries to, cause each Mortgaged Vessel to be
registered under the laws and flag of Cyprus, Malta, Norway, England, Bahamas,
Vanuatu, Dominica, Mexico, the United States or any other jurisdiction
acceptable to the Required Lenders;

6



--------------------------------------------------------------------------------



 



provided that (x) only the Mortgaged Vessels registered under the laws and flag
of Vanuatu and Mexico on the Sixth Amendment Effective Date shall be permitted
to be registered under the laws and flag of either such jurisdiction and (y) the
Borrower will not, and will not permit any of its Subsidiaries to, change the
flag of any Mortgaged Vessel from the flag of such Mortgaged Vessel on the Sixth
Amendment Effective Date without the prior written consent of the Required
Lenders (such consent not to be unreasonably withheld).”
          14. Section 9 is hereby further amended by adding the following text
as new Section 9.19:
     “9.19 Payments on Second-Lien Notes. The Borrower shall make all payments
on the Second-Lien Notes in shares of its Capital Stock to the maximum extent
permitted under the Second-Lien Notes Documentation, unless (i) no Event of
Default has occurred and is continuing or would result therefrom, (ii) the Total
Commitment has been permanently reduced to $25,000,000 or lower and (iii) after
giving effect to all such payments, the Borrower Free Liquidity shall be at
least $25,000,000.”.
          15. Section 9 is hereby further amended by adding the following text
as new Section 9.20:
          “9.20 Payment of TMS Intercompany Indebtedness. The Borrower shall
cause Trico Shipping AS to repay the TMS Intercompany Indebtedness in an amount
equal to 100% of the Net Cash Proceeds from the Collateral Disposition of the
Northern Challenger, the Northern Clipper and/or the Northern Corona on the
later of (x) the fifth Business Day following the Sixth Amendment Effective Date
and (y) the fifth Business Day following the date on which such Net Cash
Proceeds are received.”.
          16. Section 10.01 is hereby amended and restated in its entirety to
read as follows:
     “10.01 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or collaterally assign any right to receive income or permit
the filing of any financing statement under the UCC or any other similar notice
of Lien under any similar recording or notice statute; provided that the
provisions of this Section 10.01 shall not prevent the creation, incurrence,
assumption or existence of the following (Liens described below are herein
referred to as “Permitted Liens”):
     (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due or Liens for taxes, assessments or governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

7



--------------------------------------------------------------------------------



 



     (ii) Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as maritime
privileges, carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens which are in existence less than 120 days from the date of
creation thereof, and (x) which do not in the aggregate materially detract from
the value of the Borrower’s or such Subsidiary’s property or assets or
materially impair the use thereof in the operation of the business of the
Borrower or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien;
     (iii) Liens in existence on the Original Effective Date which are listed,
and the property subject thereto described, in Schedule VIII, and any
refinancings, renewals, replacements and extensions thereof, provided that the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not exceed the amount permitted under Section 10.04(iii);
     (iv) Liens created pursuant to the Security Documents;
     (v) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04(iv), provided that, except as otherwise permitted
by clause (xvii) of this Section 10.01, (x) such Liens only serve to secure the
payment of Indebtedness arising under such Capitalized Lease Obligation and
(y) the Lien encumbering the asset giving rise to the Capitalized Lease
Obligation does not encumber any other asset of the Borrower or any Subsidiary
of the Borrower;
     (vi) Liens placed upon Real Property, equipment, machinery or vessels
(including, in each case, any accounts receivable and other general intangibles
associated therewith) acquired or constructed after the Original Effective Date
and used in the ordinary course of business of the Borrower or any of its
Subsidiaries and placed at the time of the acquisition or construction thereof
by the Borrower or such Subsidiary or within 270 days after such acquisition or
the completion of such construction, as the case may be, to secure Indebtedness
incurred to pay all or a portion of the purchase price or construction cost
thereof or to secure Indebtedness incurred solely for the purpose of financing
the acquisition or construction of any such equipment, machinery or vessels or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided that, except as otherwise permitted by clause (xvii) of
this Section 10.01, (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(v) and (y) in all events, the Lien encumbering the equipment,
machinery or vessels (and related accounts receivable and other general
intangibles) so acquired or constructed does not encumber any other asset of the
Borrower or any of its Subsidiaries and, provided, further, that individual
financings of equipment, machinery or vessels by a single lender or a group of
co-lenders may be cross-collateralized to other financings of equipment,
machinery or vessels provided solely by such lender or group of lenders;

8



--------------------------------------------------------------------------------



 



     (vii) zoning restrictions, easements, trackage rights, leases (other than
Capital Leases), licenses, special assessments, rights-of-way, restrictions,
encroachments and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
     (viii) Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;
     (ix) Liens arising out of the existence of judgments or awards in respect
of which the Borrower or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings, provided that the aggregate amount of all cash (including the
stated amount of all letters of credit) and the fair market value of all other
property subject to such Liens does not exceed $20,000,000 at any time
outstanding;
     (x) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party;
     (xi) deposits or pledges required in the ordinary course of business in
connection with, or to secure payment of, payroll taxes, workmen’s compensation,
unemployment insurance, old age pensions or other social security obligations
(other than any Lien imposed by ERISA) and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practice, provided that, in each case, such Liens (I) do not encumber any
Collateral, (II) do not secure the payment of Indebtedness and (III) do not in
the aggregate impair in any material respect the use of the property of the
Borrower or any of its Subsidiaries in the operation of their business;
     (xii) Permitted Encumbrances;
     (xiii) Liens for crew’s wages, for wages of stevedores or for general
average, salvage (including contract salvage) or collision;
     (xiv) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (xv) Liens arising out of the sale and lease-back transactions permitted
under Section 10.02, so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or proceeds thereof
and related property;
     (xvi) Liens (other than Liens on any of the Collateral) not otherwise
permitted pursuant to this Section 10.01 which secure obligations permitted
under this Agreement (other than Indebtedness for, or in respect of, borrowed
money) not exceeding $5,000,000 in the aggregate at any time outstanding and
which apply to property and/or assets with

9



--------------------------------------------------------------------------------



 



an aggregate fair market value (as determined by the Borrower in good faith) not
to exceed at any time the amount referenced above in this clause (xix);
     (xvii) Liens on the Second-Lien Notes Collateral created pursuant to the
Second-Lien Notes Documentation and subject to the terms of the Intercreditor
Agreement;
     (xviii) Liens on assets of Trico Supply and its Subsidiaries and Parent
Company Liens securing the New Trico Shipping Working Capital Facility provided
that the aggregate principal amount of the Indebtedness secured thereunder shall
not exceed $50,000,000, at any one time outstanding; and
     (xix) Liens on assets of Trico Supply and its Subsidiaries and Parent
Company Liens securing the Trico Shipping Senior Secured Notes Documents;
provided that the aggregate principal amount of the Indebtedness secured
thereunder shall not exceed at any one time outstanding $400,000,000 less the
aggregate principal amount of the senior notes issued thereunder which are
redeemed, repurchased or otherwise retired.
     In connection with the granting of Liens described in clauses (v) and
(vi) above by the Borrower or any of its Subsidiaries, the Administrative Agent
and the Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
executing appropriate lien releases or lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or other assets subject to such Liens).”.
          17. Section 10.03 is hereby amended by deleting clause (iv) therein in
its entirety.
          18. Section 10.04 is hereby amended and restated in its entirety to
read as follows:
          “10.04 Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
     (i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (ii) Indebtedness under (x) Interest Rate Protection Agreements which are
nonspeculative in nature and are entered into with respect to other Indebtedness
permitted to remain outstanding or be incurred, as the case may be, pursuant to
this Section 10.04, and (y) Indebtedness evidenced by Other Hedging Agreements
entered into pursuant to Section 10.05(vi);
     (iii) (A) Existing Indebtedness listed on Schedule V (including
Indebtedness incurred pursuant to commitments listed thereon) and
(B) Indebtedness issued to refinance or replace any such Existing Indebtedness,
provided that (I) the obligor or obligors on the Existing Indebtedness so
refinanced or replaced is the obligor or obligors

10



--------------------------------------------------------------------------------



 



on such refinancing or replacement Indebtedness, (II) the principal amount of
the Indebtedness issued to refinance or replace such Existing Indebtedness is
not increased beyond the greater of (x) the sum of (m) the amount outstanding
thereunder, including accrued and unpaid interest, fees, expenses and other
charges, on the date of such refinancing or replacement (and, in the case of
revolving credit facilities, the maximum amount available for borrowing
thereunder is not increased above the amount in place on the Original Effective
Date (as such amount may have been reduced as provided in preceding clause (A)))
plus (n) reasonable fees and expenses incurred in connection with such
refinancing or replacement and (y) the lesser of 60% of the appraised fair
market value of the assets securing such Existing Indebtedness and the amount of
Indebtedness which could be incurred, such that the Borrower would be in
compliance with the Financial Covenants on a pro forma basis after giving effect
to the incurrence thereof, (III) such Indebtedness is not secured other than by
Liens on the assets of the Borrower or any Subsidiary of the Borrower which were
previously subject to Liens securing the Existing Indebtedness being refinanced
or replaced as permitted by Section 10.01(iii) or Liens otherwise permitted
under Section 10.01(xix), and (IV) at the time of, and immediately after giving
effect to, the incurrence of such refinancing or replacement Indebtedness, no
Default or Event of Default shall be in existence;
     (iv) Indebtedness of any Subsidiary of the Borrower evidenced by
Capitalized Lease Obligations, provided that (x) at the time of, and after
giving effect thereto, no Default or Event of Default shall be in existence and
(y) in no event shall the sum of the aggregate principal amount of all
Capitalized Lease Obligations permitted by this clause (iv) exceed $25,000,000
at any time outstanding;
     (v) purchase money Indebtedness of the Borrower or any Subsidiary described
in Section 10.01(vi), provided that (x) no Default or Event of Default exists at
the time of the incurrence thereof and after giving effect thereto and after
giving effect thereto and (y) after giving effect to the incurrence thereof the
Borrower is in compliance with the Financial Covenants on a pro forma basis;
     (vi) unsecured Indebtedness of the Borrower and the Guarantors, provided
that (x) no Default or Event of Default exists at the time of the incurrence
thereof and after giving effect thereto and (y) after giving effect to the
incurrence thereof the Borrower is in compliance with the Financial Covenants on
a pro forma basis;
     (vii) intercompany Indebtedness to the extent permitted by
Section 10.05(vii);
     (viii) (x) Contingent Obligations of any Subsidiary of the Borrower (other
than the Borrower and the Guarantors) with respect to Indebtedness and lease
obligations of any other Subsidiary of the Borrower otherwise permitted under
this Agreement and (y) Contingent Obligations of the Borrower and the Guarantors
in the form of guaranties of Indebtedness of their Subsidiaries permitted under
Sections 10.04(iv) and (xvii) and of obligations of their Subsidiaries under
operating leases entered into in the ordinary course of business;

11



--------------------------------------------------------------------------------



 



     (ix) Indebtedness of any Subsidiary of the Borrower with respect to
performance bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or any of its Subsidiaries, provided that the aggregate
outstanding amount of all such performance bonds, surety bonds, appeal bonds and
customs bonds permitted by this subsection (ix) shall not at any time exceed
$10,000,000;
     (x) Indebtedness under operating leases entered into in the ordinary course
of business;
     (xi) Indebtedness of the Borrower under the Senior Notes; provided that the
aggregate principal of (x) the Second-Lien Notes shall not exceed at any one
time outstanding $202,800,000 less the amount thereof redeemed, repaid or
repurchased after the Sixth Amendment Effective Date and (y) the 3.00% Senior
Convertible Debentures shall not exceed at any one time outstanding $150,000,000
less the amount thereof redeemed, repaid or repurchased after the Sixth
Amendment Effective Date;
     (xii) intercompany Indebtedness existing under the Trico Supply
Intercompany Loan Documentation, the TMS Intercompany Indebtedness and the Trico
Marine Cayman Intercompany Loan;
     (xiii) Indebtedness consisting of the financing of insurance premiums;
     (xiv) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness of the Subsidiaries of the Borrower not to
exceed $5,000,000 in aggregate principal amount at any time outstanding, which
Indebtedness shall be unsecured;
     (xv) Indebtedness consisting of a subordinated non-recourse guarantee
issued by the Guarantors (and any additional Subsidiary that becomes a Guarantor
after the Third Amendment Effective Date) for the benefit of the holders of
Second-Lien Notes as credit support for the Borrower’s obligations under the
Second-Lien Notes Indenture;
     (xvi) Indebtedness under the New Trico Shipping Working Capital Facility;
provided that the aggregate principal amount of Indebtedness thereof shall not
exceed $50,000,000 at any one time outstanding; and
     (xvii) Indebtedness under the Trico Shipping Senior Secured Notes
Documents; provided that the aggregate principal amount of Indebtedness thereof
shall not exceed at any one time outstanding $400,000,000 less the aggregate
principal amount of the senior notes issued thereunder which are redeemed,
repurchased or otherwise retired.
          Notwithstanding the foregoing, the guarantees of the Parent of the New
Trico Shipping Working Capital Facility and the Trico Shipping Senior Secured
Notes Documents shall be subordinated to the Obligations.”.
          19. Section 10.08 is hereby amended and restated in its entirety to
read as follows:

12



--------------------------------------------------------------------------------



 



     “10.08 Consolidated Leverage Ratio. The Borrower will not permit the
Consolidated Leverage Ratio on the last day of any fiscal quarter of the
Borrower set forth below to be greater than the ratio set forth below opposite
such period:

          Quarterly Payment Date   Consolidated Leverage Ratio
December 31, 2009
    8.50 to 1.00  
March 31, 2010
    8.50 to 1.00  
June 30, 2010
    8.50 to 1.00  
September 30, 2010
    8.50 to 1.00  
December 31, 2010
    8.00 to 1.00  
March 31, 2011
    7.00 to 1.00  
June 30, 2011
    6.00 to 1.00  
September 30, 2011 and thereafter
    5.00 to 1.00  

          20. Section 10.11(ii) is hereby amended and restated in its entirety
to read as follows:
     “(ii) amend, modify or change any provision of the Trico Supply
Intercompany Loan Documentation, except for (x) amendments to the interest rate
and other terms thereof necessary to comply with applicable law or any rule,
regulation, judgment or similar act of any governmental authority and
(y) modifications to expressly subordinate any and all payments arising under
the Trico Supply Intercompany Loan Documentation to payments arising under each
of the Trico Shipping Senior Secured Notes Documents and New Trico Shipping
Working Capital Facility and (z) modifications to permit interest to accrue if
Trico Supply has insufficient funds available to make such interest payment, or
such payment would result in a default under other indebtedness of Trico Supply,
and provide that any such accrued and unpaid interest will be added to the
principal amount thereof and accrue interest;”.
          21. Section 10.12 is hereby amended and restated in its entirety to
read as follows:
          “Section 10.12 [Intentionally Omitted].”.
          22. Section 10.13 is hereby amended and restated in its entirety to
read as follows:

13



--------------------------------------------------------------------------------



 



     “Section 10.13 Limitation on Certain Restrictions on Subsidiaries. The
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Borrower or any of its
Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (b) make loans or advances to the Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, the Senior Notes, the Trico Marine Cayman Intercompany Loan,
the TMS Intercompany Indebtedness, the Trico Supply Intercompany Loan
Documentation, the Trico Shipping Senior Secured Notes Documentation (as in
effect on the Sixth Amendment Effective Date) and the New Trico Shipping Working
Capital Credit Facility (as in effect on the Sixth Amendment Effective Date),
(iii) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Borrower or any of its Subsidiaries,
(iv) customary provisions restricting assignment of any agreement entered into
by the Borrower or any of its Subsidiaries in the ordinary course of business,
(v) restrictions on the transfer of any asset pending the close of the sale of
such asset, and (vi) restrictions on the transfer of any asset subject to a Lien
permitted by Section 10.01(iii), (v) or (vi).”.
          23. Section 10 is hereby amended further by adding the following as
new Section 10.19:
     “10.19 Collateral Maintenance. The Borrower will not permit the Aggregate
Appraised Value of the Mortgaged Vessels to equal less than 120% of the Total
Commitment at any time; provided that, so long as any Default in respect of this
Section 10.19 is not caused by any voluntary Collateral Disposition, such
Default shall not constitute an Event of Default so long as within 60 days of
the occurrence of such Default, the Borrower shall either (i) post additional
Collateral satisfactory to the Required Lenders, pursuant to security
documentation reasonably satisfactory in form and substance to the
Administrative Agent, sufficient to cure such Default (and shall at all times
during such period and prior to satisfactory completion thereof, be diligently
carrying out such actions) or (ii) make such reductions of the Total Commitment
in an amount sufficient to cure such default and repay the Revolving Loans
and/or cash collateralize Letters of Credit to the extent required by
Section 5.02(a) (it being understood that (i) any action taken in respect of
this proviso shall only be effective to cure such Default pursuant to this
Section 10.19 to the extent that no Default or Event of Default exists hereunder
immediately after giving effect thereto and (ii) so long as such Default is in
existence and has not been cured, the Borrower shall not be permitted to incur
and Revolving Loans or request the issuance of any Letters of Credit).”.
          24. Section 11.03 is hereby amended and restated in its entirety to
read as follows:
     “11.03 Covenants. The Borrower or any of its Subsidiaries shall (i) default
in the due performance or observance by it of any term, covenant or agreement
contained in

14



--------------------------------------------------------------------------------



 



     Sections 9.01(g), 9.08, 9.11(c), 9.13, 9.16 or Section 10 or (ii) default
in the due performance or observance by it of any other term, covenant or
agreement (other than those referred to in Section 11.01, 11.02 or clause (i) of
this Section 11.03) contained in this Agreement and, in the case of this clause
(ii), such default shall continue unremedied for a period of 30 days after
written notice to the defaulting party by the Administrative Agent or the
Required Lenders; or”.
          25. Section 11.11 is hereby amended and restated in its entirety to
read as follows:
     “Section 11.11 New Trico Working Capital Credit Facility. An Event of
Default under and as defined in the New Trico Working Capital Credit Facility
shall have occurred.”.
          26. Section 11.12 is hereby amended and restated in its entirety to
read as follows:
     “Section 11.12 Trico Shipping Senior Secured Notes Documents. An Event of
Default under and as defined in the Trico Shipping Senior Secured Notes
Documents shall have occurred.”.
          27. Section 1 is hereby amended by inserting each of the following new
definitions in alphabetical order:
     “Aggregate Appraised Value” shall mean at any time, the sum of the
Appraised Value of all Mortgaged Vessels owned by the Borrower and the
Guarantors which have not been sold, transferred, lost or otherwise disposed of.
     “Aggregate Exposure” at any time shall mean the aggregate principal amount
of Loans then outstanding plus the amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, Loans).
     “Borrower Free Liquidity” shall mean at any time the sum of (x) the
unrestricted cash and Cash Equivalents held by the Borrower and its
Subsidiaries; provided that such amount is freely transferrable to the Borrower
and its Subsidiaries without cost (other than immaterial transaction fees) but
in any event excluding any Subsidiaries of the Borrower comprising the Trico
Supply Group at such time and (y) the Total Unutilized Revolving Loan Commitment
at such time.
     “Designated Mortgaged Vessel” shall mean each of the M/V Trico Mystic and
the M/V Trico Moon.
     “New Trico Shipping Working Capital Facility” shall mean that certain
Credit Agreement, dated as of October 30, 2009, among Trico Marine Cayman, LP,
Trico Holdco, LLC, Trico Supply AS, the subsidiary guarantors listed therein,
Trico Shipping AS, as borrower, the lenders party thereto from time to time and
Nordea Bank Finland

15



--------------------------------------------------------------------------------



 



plc, New York Branch, as administrative agent, providing for the extension of a
working capital facility to the Borrower in the initial principal amount of
$33,000,000, and all other documents, instruments and agreements executed and
delivered in connection with the New Trico Shipping Working Capital Facility,
including but not limited to the TMS Guaranty (as defined therein) by the
Borrower and the related Security Documents (as defined therein).
     “Parent Company Liens” shall mean, collectively, the Liens on the Capital
Stock of Trico Holdco LLC and the Trico Marine Cayman Intercompany Loan and the
assets of Trico Marine Cayman, L.P. and Trico Holdco LLC.
     “Scheduled Commitment Reduction” shall have the meaning provided in Section
4.03(b).
     “Scheduled Commitment Reduction Date” shall mean the first Business Day of
each January, April, July and October.
     “Sixth Amendment” shall mean the Sixth Amendment to Credit Agreement, dated
as of October 30, 2009.
     “Sixth Amendment Effective Date” has the meaning provided in the Sixth
Amendment.
     “Trico Shipping Senior Secured Notes” shall mean Trico Shipping AS’s 117/8%
Senior Secured Notes due November 1, 2014, issued pursuant to the Senior Secured
Note Indenture.
     “Trico Shipping Senior Secured Notes Documents” shall mean the Trico
Shipping Senior Secured Notes and all other documents, instruments and
agreements executed and delivered in connection with the Trico Shipping Senior
Secured Notes, including, but not limited to, the Trico Shipping Senior Secured
Notes Indenture, as amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.
     “Trico Shipping Senior Secured Notes Indenture” shall mean the Indenture,
dated as of October 30, 2009, pursuant to which the Trico Shipping Senior
Secured Notes, have been issued.
     “Trico Supply Group” shall mean Trico Supply and its Subsidiaries.
     “Utilization Fee” shall have the meaning set provided in Section 4.01(b).
     “Vessel Owning Subsidiary” shall mean any Subsidiary of the Borrower that
owns a Mortgaged Vessel.

16



--------------------------------------------------------------------------------



 



          28. The Credit Agreement is hereby further amended by deleting
Schedules V and XVIII to the Credit Agreement and inserting new Schedules V and
XVIII in the form attached to this Sixth Amendment in lieu thereof.
II. Miscellaneous Provisions.
          1. In order to induce the Lenders to enter into this Sixth Amendment,
the Borrower hereby represents and warrants that (i) no Default or Event of
Default exists as of the Sixth Amendment Effective Date (as defined herein)
before or after giving effect to this Sixth Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement or the other
Credit Documents are true and correct in all material respects on the Sixth
Amendment Effective Date both before and after giving effect to this Sixth
Amendment, with the same effect as though such representations and warranties
had been made on and as of the Sixth Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
          2. The Credit Agreement is modified only by the express provisions of
this Sixth Amendment and this Sixth Amendment shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document except as specifically set forth herein.
          3. This Sixth Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
          4. THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          5. This Sixth Amendment shall become effective on the date (the “Sixth
Amendment Effective Date”) when (i) the Borrower, each other Credit Party and
the Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to White & Case LLP, 1155 Avenue of
the Americas, New York, NY 10036; Attention: May Yip (facsimile number:
212-354-8113 / email: myip@whitecase.com) and (ii) the New Trico Shipping
Working Capital Facility shall have become effective in accordance with its
terms. The amendments contained in this Sixth Amendment shall become effective
as of the Sixth Amendment Effective Date, other than the amendment to the
definition of Consolidated EBITDA set forth in Article 1 of this Sixth
Amendment, which shall become effective as of September 30, 2009.
          6. The partners hereto acknowledge that on the Sixth Amendment
Effective Date the Total Commitment is $35,000,000, it being understood that
Nordea Bank and

17



--------------------------------------------------------------------------------



 



Bayerische Hypo- Und Vereinsbank AG’s respective Percentages of the Total
Commitment shall be 80% and 20%, respectively.
          7. From and after the Sixth Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby.
* * *

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Sixth Amendment as of the date first above
written.

            NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President     

                  By:   /s/ Martin Kahm         Name:   Martin Kahm       
Title:   Vice President     

Signature page to Trico $50mm Sixth Amendment

 



--------------------------------------------------------------------------------



 



            BAYERISCHE HYPO- UND VEREINSBANK,
as a Lender
      By:   Stephan Somitsch         Name:   Stephan Somitsch        Title:  
Vice President     

                  By:   /s/ Que Phuong Pham         Name:   Que Phuong Pham     
  Title:   Credit Analyst     

Signature page to Trico $50mm Sixth Amendment

 



--------------------------------------------------------------------------------



 



            TRICO MARINE SERVICES, INC.
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   Chief Executive Officer     

Signature page to Trico $50mm Sixth Amendment

 



--------------------------------------------------------------------------------



 



          By executing and delivering a copy hereof, each Guarantor hereby
acknowledges and agrees that all Guaranteed Obligations of the Guarantors shall
be fully guaranteed pursuant to the Guaranty set forth in the Credit Agreement
and shall be fully secured pursuant to the Security Documents, in each case in
accordance with the respective terms and provisions thereof. Each of the
undersigned, each being a Guarantor under, and as defined in, the Credit
Agreement referenced in the foregoing Sixth Amendment, hereby consents to the
entering into of this Sixth Amendment and agrees to the provisions hereof.

            Acknowledged and Agreed by:

TRICO MARINE ASSETS INC.,
as a Guarantor
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Vice President     

            TRICO MARINE OPERATORS, INC.,
as a Guarantor
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Vice President     

Signature page to Trico $50mm Sixth Amendment

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE SIXTH AMENDMENT TO CREDIT AGREEMENT, DATED AS
OF THE FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE
ASSETS INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT       NAME OF
INSTITUTION:         NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH
      By:   /s/ Martin Lunder         Name:   Martin Lunder        Title:  
Senior Vice President     

                  By:   /s/ Martin Kahm         Name:   Martin Kahm       
Title:   Vice President     

Signature page to Trico $50mm Sixth Amendment

 



--------------------------------------------------------------------------------



 



SCHEDULE V
EXISTING INDEBTEDNESS

              Amounts Indebtedness   (in thousands)
6.11% MARAD Bonds accepted by Trico Marine International, Inc. and guaranteed by
the U.S. Maritime Administration
  $ 8,545  

 



--------------------------------------------------------------------------------



 



SCHEDULE XVIII
ADDITIONAL COLLATERAL VESSELS

      Name of Vessel   Jurisdiction of Flag
TRUCKEE RIVER
  Dominica
POWDER RIVER
  U.S.
ROE RIVER
  Dominica
STONES RIVER
  U.S.
BUFFALO RIVER
  U.S.
ELKHORN RIVER
  U.S.
WOLF RIVER
  U.S.
SOUTHERN RIVER
  U.S.
PECOS RIVER
  Dominica
SUWANNEE RIVER
  Dominica
RUBY RIVER
  U.S.
PALMA RIVER
  Mexico
OAK RIVER
  Dominica
TRINITY RIVER
  Dominica

 